Citation Nr: 0528661	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  00-16 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to non service-connected pension benefits 
prior to September 17, 2001.

2.  Entitlement to an initial rating in excess of 10 percent 
for the service connected bilateral pes planus.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to April 
1962 and from February 1963 to February 1966.

This appeal arises from a May 1999 rating decision of the 
Detroit, Michigan Regional Office (RO), which granted service 
connection for bilateral pes planus and assigned a 10 percent 
evaluation.  By rating decision in November 1999, entitlement 
to TDIU benefits and entitlement to non-service connected 
pension benefits were also denied.

By decision of the Board of Veterans' Appeals (Board) in 
December 2002, the claim of entitlement to pension benefits 
was granted effective from September 17, 2001 and denied for 
the period prior to September 17, 2001.  By order of the 
United States Court of Appeals for Veterans Claims (Court) in 
January 2004, it was determined that the part of the Board's 
December 2002 decision that denied entitlement to pension 
benefits prior to September 17, 2001 was vacated and remanded 
to the Board for readjudication.

At the time of the Board's December 2002 decision, the issues 
of entitlement to a rating in excess of 10 percent for 
bilateral pes planus and entitlement to TDIU benefits were 
the subject of a development memorandum also dated in 
December 2002.  See 38 C.F.R. § 19.9(a)(2) (2002).  However, 
on May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. 
§ 19.9(a)(2), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter 
DAV).  

This case was remanded by the Board in June 2004 for further 
development.  

The issues of entitlement to a higher rating for bilateral 
pes planus and entitlement to TDIU benefits are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's initial claim for nonservice-connected 
pension was received by VA on March 5, 1997.

2.  The Board granted nonservice-connected pension effective 
from September 17, 2001, based on liberalizing legislation.  


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
September 17, 2001, for the award of nonservice-connected 
pension benefits have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA 
which eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provided an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board notes that where VCAA notice has been provided as 
to an "upstream" element of a claim, like entitlement to 
pension benefits, additional VCAA notice is not required as 
to any "downstream" element of the claim, like the 
effective date.  VAOPGCPREC. 8-2003 (Dec. 22, 2003)(69 Fed. 
Reg. 25, 180) (If, in response to notice of its decision on a 
claim for which VA has already given 38 U.S.C.A. § 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, like disagreement with an initial rating, 
38 U.S.C.A. § 7105(d) requires VA to take proper action and 
issue a statement of the case if the disagreement is not 
resolved, but 38 U.S.C.A. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue).

However, in this case, the veteran has been given VCAA notice 
as regards the "downstream" element of the claim, the 
earlier effective date claim.  A September 24, 2004, letter 
from the RO provided content complying notice to the 
claimant.  The letter informed him what information and 
evidence was needed to substantiate his claim for entitlement 
to an earlier effective date for pension.  The letter also 
advised the veteran that VA would attempt to get any relevant 
federal evidence as well as any private medical evidence 
which he identified and informed him that he needed to 
provide enough information about any records so that they 
could be requested.  With regard to the fourth element of 
notice, the Board notes that in the September 2004 letter, VA 
literally requested the appellant to provide "any evidence 
in his possession" that pertained to his claim.  

In Pelegrini the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, while the VCAA was enacted prior to the 
unfavorable AOJ decision that is the basis of this appeal, 
the veteran did not receive certain elements of the VCAA 
notice until after the case was already decided.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although elements of the notice were provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With respect to the VA's duty to assist, VA has developed 
service medical records, VA treatment records, and VA 
examinations with medical opinions.  The appellant has 
provided written statements.  The appellant has not 
identified any additional pertinent evidence.  The Board is 
not aware of a basis for speculating that relevant evidence 
exists that VA has not obtained or attempted to obtain.  
Thus, as sufficient data exists to address the merits of the 
claim, the Board concludes that the VA has adequately 
fulfilled its statutory duty to assist the appellant in the 
development of the claims.  

In the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the day of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2004).  

Specifically, with respect to pension benefits, the effective 
date cannot be earlier than the date entitlement arose.  
38 C.F.R. § 3.400(b) (2004).  Significantly, if the veteran 
files a claim within one year of his disablement and 
demonstrates that a physical or mental disability, not the 
result of his own wilful misconduct, was so incapacitating 
"that it prevented him or her from filing a disability 
pension claim for at least the first 30 days immediately 
following the date on which the veteran became permanently 
and totally disabled, the disability pension award may be 
effective from the date of receipt of claim or the date on 
which the veteran became permanently and totally disabled, 
whichever is to the advantage of the veteran."  38 C.F.R. 
§ 3.400(b)(1)(ii)(B) (2004).  Extensive hospitalization will 
generally qualify as sufficiently incapacitating to have 
prevented the filing of a claim.  Id.

Where an award is based on liberalizing legislation, benefits 
are not authorized prior to the effective date of the 
liberalizing regulation.  38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2004).  As noted above, the currently 
assigned effective date (September 17, 2001) was based on the 
March 1997 claim for pension benefits and the September 17, 
2001, date of enactment of the liberalizing legislation upon 
which the grant of benefits was made.  Thus, an earlier 
effective date based upon the liberalizing regulation is not 
warranted.

The veteran and his attorney contend that he was unable to 
work prior to September 2001; therefore, they believe an 
earlier effective date is warranted.  The Board notes that 
the veteran meets certain basic eligibility requirements for 
VA pension benefits as he served on active duty for a period 
of ninety days or more during a period of war.  38 U.S.C.A. 
§§ 101(11), (29); 1521(a), (j)(1) (West 2002).  Thus, the 
issue is whether, prior to September 17, 2001, the veteran 
was permanently and totally disabled for VA pension purposes 
within the meaning of governing law and regulations.  
38 U.S.C.A. §§ 1155; 1502; 1521 (West 2002);  38 C.F.R. 
§§ 3.321, 3.323(b)(1), 3.340(b), 3.342, 4.15, 4.16(a), 4.17, 
4.18, 4.19, 4.20, 4.25, 4.27 (2004).

Prior to September 17, 2001, permanent and total disability 
for pension purposes could be shown in one of two ways in 
accordance with VA regulations, which provide a combination 
of "objective" and "subjective" standards.  Brown v. 
Derwinski, 2 Vet. App. 444, 446 (1992).  The pre-September 
17, 2001 law provided that permanent and total disability may 
be shown in one of two ways: (1) the veteran must be 
unemployable as a result of a lifetime disability (the 
"subjective" standard based on the disabilities, age, 
occupational background and other related factors of the 
individual veteran whose claim is being adjudicated); or, 
even if the veteran is employable, (2) the veteran suffers 
from a lifetime disability that is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation (the "objective" standard, based on the 
percentage ratings assigned for each disability from the 
Schedule for Rating Disabilities, 38 C.F.R., Part 4; the 
minimum percentage rating requirements for total ratings 
based on unemployability in 38 C.F.R. § 4.16(a); and the 
permanence of those percentage ratings for pension purposes 
required by 38 C.F.R. § 4.17).  38 U.S.C.A. § 1502(a)(1), (2) 
(West 2002); 38 C.F.R. §§ 3.321(b)(2), 3.340(b), 3.342, 4.15, 
4.16(a), 4.17, 4.18, 4.19 (2002); Brown, 2 Vet. App. at 446.

In reaching a determination of a permanent and total 
disability for pension purposes, the RO must initially apply 
the percentage standards of 38 C.F.R. § 4.16(a) and the 
requirements of 38 C.F.R. § 4.17 (the objective standard).  
If a permanent and total disability rating is not warranted 
under the objective standard, and the veteran is 
unemployable, the RO should refer the claim to the 
adjudication officer for consideration of entitlement to a 
permanent and total disability rating pursuant to the extra-
schedular criteria set forth at 38 C.F.R. §§ 3.321(b)(2), 
4.17(b) (the subjective standard).  See Roberts v. Derwinski, 
2 Vet. App. 387, 390 (1992) (whether a permanent and total 
disability could have been assigned on an extra-schedular 
basis under 38 C.F.R. § 3.321(b)(2) should have been 
considered).

In applying the objective standard, the reductions in the 
minimum percentage requirements of 4.16(a) based on age were 
rescinded in an amendment to 38 C.F.R. § 4.17.  See 56 Fed. 
Reg. 57,985 (1991).  In addition, in the course of 
adjudicating a claim for pension, the RO must make 
determinations as to whether any of the disabilities in 
question are the result of the veteran's willful misconduct.  
38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. § 4.17a (2004).  
Finally, evaluations for service-connected disabilities may 
be combined with evaluations for disabilities not shown to be 
service connected and not the result of the veteran's willful 
misconduct or vicious habits.  38 C.F.R. § 3.323(b)(2) 
(2004).

In this case, the veteran underwent an examination in October 
1993 as part of his Social Security Administration (SSA) 
claim.  The diagnoses included somatoform pain disorder.  An 
August 1994 SSA decision granted disability benefits based on 
the veteran's service-connected flat feet and the somatoform 
pain disorder.  

In March 2005 the veteran underwent a VA examination to 
determine whether the veteran suffered from a permanent 
psychiatric disability.  At the time of the examination, the 
veteran denied any mental health history and also denied any 
major medical problems.  The examiner found that the veteran 
had a normal mental health examination.  The examiner 
concluded that the veteran did not have an Axis I psychiatric 
diagnosis.  Likewise, there was no Axis II diagnosis.  The 
Axis III diagnosis was "[g]eneral good medical health."  
Given the findings of the 2005 examiner and the absence of 
any other evidence of a current psychiatric disability, the 
Board concludes that the veteran does not presently suffer 
from a permanent psychiatric disability.  The Board also 
notes that the March 1999 general medical examination 
concluded that the veteran had no chronic medical illness 
other than moderate pes planus which was somewhat relieved by 
arch supports.  Thus, the medical evidence does not show any 
permanent nonservice-connected disability.

Applying the percentage standards of 38 C.F.R. § 4.16(a) and 
the requirements of 38 C.F.R. § 4.17 (the objective standard) 
to the period prior to September 17, 2001, the Board finds 
that a permanent and total disability rating is not 
warranted.  This is so because there is no permanent 
nonservice-connected disability.  Therefore, the percentage 
standards of 38 C.F.R. § 4.16(a) and the requirements of 38 
C.F.R. § 4.17 (the objective standard) were not met prior to 
September 17, 2001.

The Board also finds that referral of the claim to the 
adjudication officer for consideration of entitlement to a 
permanent and total disability rating pursuant to the extra-
schedular criteria set forth at 38 C.F.R. §§ 3.321(b)(2), 
4.17(b) (the subjective standard) is not warranted.  Again, 
this is so because there is no permanent nonservice-connected 
disability identified in the record.

As noted above, the effective date of a pension claim will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400 (2003).  In 
this case, it appears the date of claim in March 1997 
preceded the date of entitlement, the date of the 
liberalizing regulation, in September 2001.  The record 
reveals no basis for assigning an earlier effective date.  
When all the evidence of record is considered, the Board 
finds that the preponderance of the evidence is against the 
claim for entitlement to an effective date earlier than 
September 17, 2001.


ORDER

Entitlement to an effective date earlier than September 17, 
2001, for nonservice-connected pension benefits is denied.


REMAND

Certain action requested in the June 2004 Board remand has 
not been performed in full.  Stegall v. West, 11 Vet. App. 
268, 271 (1998) (remand by the Board confers on an appellant 
the right to VA compliance with the terms of the remand order 
and imposes on the Secretary a concomitant duty to ensure 
compliance with those terms).  

The RO was requested to schedule a VA examination wherein a 
VA physician would, after reviewing the evidence in the 
claims file, render an opinion with respect to the current 
nature and extent of bilateral pes planus.  All factors upon 
which all medical opinions were based were to be set forth 
the record.  In particular, the examiner was specifically 
asked to address the following criteria:  whether there is 
evidence of severe manifestations of bilateral pes planus, 
such as objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities; or whether there is evidence of pronounced 
bilateral pes planus such as marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, none of which are improved by orthopedic shoes 
or appliances.  The examiner was also asked to render 
opinions at to whether it is at least as likely as not that 
(a) posterior tibial dysfunction with paresthesia or a 
subluxed calcaneal cuboid joint are related to the service 
connected flat feet and (b) whether the veteran's flat feet 
render him unable to perform any type of substantially 
gainful employment to include sedentary employment.  Lastly, 
the examiner was asked to reconcile any medical conclusion 
that conflicts with an opinion of record to include the 
vocational assessment by William Cody in January 2002 and 
James Gallagher, DPM. 

The subsequent February 2005 VA examination report diagnosed 
bilateral metatarsalgia of the feet without radiologic 
evidence of pes planus.  The examiner did not address the 
majority of the aforementioned concerns.  The Board notes 
that pes planus was diagnosed in a September 1998 VA 
examination report when there was no radiologic evidence of 
pes planus.  

The Court held in Holland v. Brown, 6 Vet. App. 443 (1994) 
that a claim for a total disability rating based on 
individual unemployability due to a service-connected 
disability is 'inextricably intertwined' with a rating 
increase claim on the same condition.  Thus, the veteran's 
TDIU claim must be deferred pending the outcome of his claim 
for a higher evaluation.

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The veteran should be afforded a VA 
foot examination to determine the current 
nature and extent of the veteran's 
service-connected bilateral foot 
disorder.  The RO should undertake all 
necessary steps to schedule the 
examination at the Iron Mountain VAMC, or 
a location other than the Milwaukee VAMC.  
If necessary, the RO should consider 
affording the veteran a VA fee basis 
examination.  Written documentation 
detailing the arranging of the VA 
examination should be associated with the 
claims folder.

The claims folder must be made available 
to the examiner for review prior to the 
examination and all necessary diagnostic 
testing should be conducted.  The 
examiner should provide complete clinical 
and diagnostic findings.  To the extent 
that pes planus is not diagnosed, the 
examiner should reconcile the current 
diagnosis with the diagnoses of pes 
planus found on VA examination reports 
dated in September 1998 and March 1999.  
All pes planus or other service-related 
foot disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  The following matters 
should be addressed in the examination 
report and a complete rationale should be 
provided as to each question:

a.  Whether there is evidence of 
severe manifestations of bilateral 
pes planus, such as objective 
evidence of marked deformity 
(pronation, abduction, etc.), pain 
on manipulation and use accentuated, 
indication of swelling on use, and 
characteristic callosities; or

b.  Whether there is evidence of 
pronounced bilateral pes planus such 
as marked pronation, extreme 
tenderness of the plantar surfaces 
of the feet, marked inward 
displacement and severe spasm of the 
tendo Achillis on manipulation, none 
of which are improved by orthopedic 
shoes or appliances; and 

c.  Whether it is at least as likely 
as not that posterior tibial 
dysfunction with paresthesia or a 
subluxed calcaneal cuboid joint are 
related to the service connected 
flat feet; and 

d.  Whether the veteran's flat feet 
render him unable to perform any 
type of substantially gainful 
employment to include sedentary 
employment.  In this regard, the 
examiner should reconcile any 
medical conclusion that conflicts 
with an opinion of record to include 
the vocational assessment by William 
Cody in January 2002 and James 
Gallagher, DPM..

2.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


